Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yellapragada; Vijay et al. US 20180032811 A1 in view of Gormish US 20070089049.

Regarding Claims 1 and 11, Yellapragada discloses 
A system (See Yellapragada Fig. 1, 7, 8), comprising: 
a plurality of document databases containing forms and non-forms (See Yellapragada Fig. 7, 8, [0060] storage 810 containing images, where 810 may be network attached storage); 
a network interconnecting the plurality of document databases 	(See Yellapragada Fig. 7, 8, [0060] storage 810 containing images, where 810 may be network attached storage)
; and 

determines connected regions in the grayscale image (See Yellapragada [0041] Fig. 5, 514 516 contour detection and 518 rectangle detection); 
identifies a region of the grayscale image having a square shape, computes an area of the region, and 
(See Yellapragada [0041] Fig. 5, 514 516 contour detection and 518 rectangle detection [0043] Fig. 6 602A 604A  At 602A, the rectangle detector may determine a number of rectangles in the transformed digital image. At 604A, the rectangle detector determines an area comprised by each of the detected rectangle)
Yellapragada does not explicitly disclose removes noise from the grayscale image by eroding isolated pixels, and if the area is larger than a threshold, determines that the document contains a form.  
Gormish teaches removes noise from the grayscale image by eroding isolated pixels (See Gormish [0067] additional image processing is performed, like the removal of "noise" that might occur in the scanning process)
And if the area is larger than a threshold, determines that the document contains a form (See Gormish [0061] teaches recognizing forms/fields by detecting rectangles of a size larger than the printed material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yellapragada and combine it with the 

Regarding Claims 2 and 12, wherein the document analysis server compares the form with a second form to determine if the second form is similar to the form (See Yellapragada [0050] Fig. 6B.  604B 606B “If the rectangle detector 206 determines that the hash of the transformed digital image matches a hash of a form template type stored in template database”) 

Claim 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yellapragada; Vijay et al. US 20180032811 A1 in view of Gormish US 20070089049, further in view of Stanley; Brent G. et al.US 20200012851 A1

Regarding Claims 3 and 13,  the combination of Yellapragada and Gormish teaches comparing the forms form (See Yellapragada [0050] Fig. 6B.  604B 606B).  The combination does not teach wherein comparing the form comprises dividing the form into a plurality of grids; and summing pixels in each grid of the plurality of grids.  
Stanley teaches wherein comparing the form comprises dividing the form into a plurality of grids; and summing pixels in each grid of the plurality of grids (See Stanley [0086] “..the system may extract a histogram of numbers by adding up the values of pixels in each vertical column to make a row of summed number..” “.., the system may take all these numbers and compare documents and get a sufficient correlation..”)
Regarding Claims 4 and 14, The combination including Stanley teaches wherein the document analysis server divides the second form into a second plurality of second grids and sums pixels in each second grid of the plurality of second grids (See Stanley [0086] “..the system may extract a histogram of numbers by adding up the values of pixels in each vertical column to make a row of summed number..” “.., the system may take all these numbers and put them into a single vector to get enough features to compare documents and get a sufficient correlation..”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yellapragada and combine it with the noted teachings of Gormish. The motivation to combine these references is to reduce document file for searching and classification (Stanley [0086]).

Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 15 recites wherein the document analysis server computes a pairwise difference between a grid of the plurality of grids with a second grid of the second plurality of grids.  

However, the combination does not disclose, suggest, or render obvious the limitations of claims 5 and 15 requiring that the document analysis server computes a pairwise difference between a grid of the plurality of grids with a second grid of the second plurality of grids
Claims 6-10 and 16-20 are dependent on claims 5 and 15 and thus treated in the same manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649